                                                                 Case 2:20-bk-21022-BR     Doc 219 Filed 02/24/21 Entered 02/24/21 12:15:27    Desc
                                                                                            Main Document    Page 1 of 16



                                                                   1 SMILEY WANG-EKVALL, LLP
                                                                     Lei Lei Wang Ekvall, State Bar No. 163047
                                                                   2 lekvall@swelawfirm.com
                                                                     Philip E. Strok, State Bar No. 169296
                                                                   3 pstrok@swelawfirm.com
                                                                     Timothy W. Evanston, State Bar No. 319342
                                                                   4 tevanston@swelawfirm.com
                                                                     3200 Park Center Drive, Suite 250
                                                                   5 Costa Mesa, California 92626
                                                                     Telephone: 714 445-1000
                                                                   6 Facsimile: 714 445-1002

                                                                   7 Attorneys for Elissa D. Miller, Chapter 7
                                                                     Trustee
                                                                   8

                                                                   9                         UNITED STATES BANKRUPTCY COURT

                                                                  10                           CENTRAL DISTRICT OF CALIFORNIA

                                                                  11                                 LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                  12 In re                                       Case No. 2:20-bk-21022-BR
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 GIRARDI KEESE,                              Chapter 7

                                                                  14                              Debtor.        CHAPTER 7 TRUSTEE'S STATUS
                                                                                                                 REPORT ON MOTION FOR ORDER
                                                                  15                                             APPROVING STIPULATIONS FOR USE
                                                                                                                 OF CASH COLLATERAL AND
                                                                  16                                             AUTHORIZING USE OF CASH
                                                                                                                 COLLATERAL PURSUANT TO 11 U.S.C.
                                                                  17                                             § 363 AND FEDERAL RULE OF
                                                                                                                 BANKRUPTCY PROCEDURE 4001(b)
                                                                  18                                             AND (d)
                                                                  19                                             Date:       March 2, 2021
                                                                                                                 Time:       10:00 a.m.
                                                                  20                                             Ctrm.:      1668 via ZoomGov
                                                                                                                             255 E. Temple Street
                                                                  21                                                         Los Angeles, CA 90012

                                                                  22                                             Web Address:
                                                                                                                 https://cacb.zoomgov.com/j/1605276951
                                                                  23                                             Meeting ID:    1605276951
                                                                                                                 Password:      123456
                                                                  24                                             Telephone:     (669) 254-5252 (San Jose)
                                                                                                                                (646) 828-7666 (New York)
                                                                  25

                                                                  26
                                                                  27

                                                                  28


                                                                       2858607.1                                 1                          STATUS REPORT
                                                                 Case 2:20-bk-21022-BR          Doc 219 Filed 02/24/21 Entered 02/24/21 12:15:27                    Desc
                                                                                                 Main Document    Page 2 of 16



                                                                   1 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE,

                                                                   2 AND OTHER INTERESTED PARTIES:

                                                                   3           Elissa D. Miller, the chapter 7 trustee (the "Trustee") for the bankruptcy estate (the

                                                                   4 "Estate") of Girardi Keese (the "Debtor"), submits this Chapter 7 Trustee's Status Report

                                                                   5 ("Status Report") on Motion for Order Approving Stipulations for Use of Cash Collateral

                                                                   6 and Authorizing Use of Cash Collateral Pursuant to 11 U.S.C. § 363 and Federal Rule of

                                                                   7 Bankruptcy Procedure 4001(b) and (d). In support of the Status Report, the Trustee

                                                                   8 submits the attached declaration of Elissa D. Miller.

                                                                   9

                                                                  10 I.        FACTUAL AND PROCEDURAL BACKGROUND

                                                                  11           On February 10, 2021, the Trustee filed her (A) Motion for Order Approving
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                  12 Stipulations for Use of Cash Collateral and Authorizing Use of Cash Collateral Pursuant
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 to 11 U.S.C. § 363 and Federal Rule of Bankruptcy Procedure 4001(b) and (d) (the

                                                                  14 "Motion") [Docket No. 179], and (B) Application for Order Setting Hearings on Shortened

                                                                  15 Time for: (1) Motion for Order Approving Stipulations for Use of Cash Collateral and

                                                                  16 Authorizing Use of Cash Collateral Pursuant to 11 U.S.C. § 363 and Federal Rule of

                                                                  17 Bankruptcy Procedure 4001(b) and (d); and (2) Motion for Order Authorizing Chapter 7

                                                                  18 Trustee to Operate the Business of the Debtor on a Limited Basis Pursuant to 11 U.S.C.
                                                                  19 §721 Pursuant to Cash collateral Stipulation and Budget and to Retain and Pay Debtor's

                                                                  20 Former Employees as Independent Contractors in Accordance Therewith (the "OST

                                                                  21 Application") [Docket No. 181].

                                                                  22           The Court granted the OST Application and set a preliminary hearing on the

                                                                  23 Motion for February 16, 2021 at 2:00 p.m. No opposition to the Motion was filed. By

                                                                  24 order entered February 16, 2021, the Court granted the Motion on an interim basis

                                                                  25 pending the final hearing on the Motion set for March 2, 2021 at 10:00 a.m. (the "Interim

                                                                  26 Order").1
                                                                  27
                                                                           1   Capitalized terms not otherwise defined in this Status Report shall have the meanings ascribed to
                                                                  28 them in the Motion and/or the Interim Order.

                                                                       2858607.1                                            2                                  STATUS REPORT
                                                                 Case 2:20-bk-21022-BR          Doc 219 Filed 02/24/21 Entered 02/24/21 12:15:27                       Desc
                                                                                                 Main Document    Page 3 of 16



                                                                   1 II.       STATUS REPORT

                                                                   2           Pursuant to the Interim Order, the Trustee is authorized to use cash collateral on

                                                                   3 an interim basis in accordance with the Budget attached to the Motion as Exhibit "1," with

                                                                   4 expenditures during the Cash Collateral Period not to exceed 115% of the aggregate

                                                                   5 "High" expenditures set forth in the Budget, i.e., a 15% variance. The estimated "Low"

                                                                   6 and "High" expenditures set forth in the Budget are $120,400.00 and $184,700.00,

                                                                   7 respectively.

                                                                   8           Since entry of the Interim Order, the Trustee has made only those reasonable and

                                                                   9 necessary payments in accordance with the Budget totaling $35,823.26. The payment

                                                                  10 amounts are broken down by expense category as reflected in the "Actual" column of the

                                                                  11 Budget attached hereto as Exhibit "1." The Trustee is in compliance with the Budget and
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                  12 the Interim Order.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13           The Estate's non-client fund cash position has improved since entry of the Interim

                                                                  14 Order even after taking into account the $35,823.26 in payments made by the Trustee.

                                                                  15 This is due in part to the Debtor's attorneys' fees received by the Trustee in connection

                                                                  16 with an action commenced by the Debtor on behalf of its client entitled Jane Doe v.

                                                                  17 Princess Cruise Lines, Ltd., Case No. 2:19-cv-09281-JFW-AFM (the "Litigation").2 The

                                                                  18 Trustee expects to receive additional attorneys' fees and costs owed to the Debtor during
                                                                  19 the Cash Collateral Period.

                                                                  20               The Trustee has not received any response or opposition to the Motion since

                                                                  21 entry of the Interim Order. Attached to this Status Report as Exhibit "2" is the proposed

                                                                  22 final order on the Trustee's Motion, which is consistent with the Interim Order.

                                                                  23

                                                                  24

                                                                  25

                                                                  26
                                                                           2
                                                                  27           In or about July 2020, the Litigation was resolved and the parties entered into a Confidential
                                                                       General Release of All Claims, Indemnity and Hold Harmless Agreement. At the Court's request, the
                                                                  28   Trustee will disclose the amount of the attorneys' fees received in connection with the Litigation in camera.


                                                                       2858607.1                                              3                                   STATUS REPORT
                                                                 Case 2:20-bk-21022-BR       Doc 219 Filed 02/24/21 Entered 02/24/21 12:15:27           Desc
                                                                                              Main Document    Page 4 of 16



                                                                   1 III.      CONCLUSION

                                                                   2           Based on the foregoing, the Trustee requests that the Court enter a final order

                                                                   3 granting the Motion in the form attached hereto as Exhibit "2."

                                                                   4

                                                                   5 DATED: February 24, 2021                 Respectfully submitted,

                                                                   6                                          SMILEY WANG-EKVALL, LLP
                                                                   7

                                                                   8
                                                                                                              By:
                                                                   9                                                PHILIP E. STROK
                                                                                                                    Attorneys for Elissa D. Miller, Chapter 7
                                                                  10                                                Trustee
                                                                  11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                  12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18
                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26
                                                                  27

                                                                  28

                                                                       2858607.1                                     4                             STATUS REPORT
                                                                 Case 2:20-bk-21022-BR        Doc 219 Filed 02/24/21 Entered 02/24/21 12:15:27        Desc
                                                                                               Main Document    Page 5 of 16



                                                                   1                              DECLARATION OF ELISSA D. MILLER

                                                                   2           I, Elissa D. Miller, declare as follows:

                                                                   3           1.     I am the duly appointed Chapter 7 Trustee for the bankruptcy estate of

                                                                   4 Girardi Keese. I am also a partner at SulmeyerKupetz. I know each of the following facts

                                                                   5 to be true of my own personal knowledge, except as otherwise stated and, if called as a

                                                                   6 witness, I could and would competently testify with respect thereto. I make this

                                                                   7 declaration in support of the Chapter 7 Trustee's Status Report ("Status Report") on

                                                                   8 Motion for Order Approving Stipulations for Use of Cash Collateral and Authorizing Use

                                                                   9 of Cash Collateral Pursuant to 11 U.S.C. § 363 and Federal Rule of Bankruptcy

                                                                  10 Procedure 4001(b) and (d) (the "Motion"). Unless otherwise defined in this declaration,

                                                                  11 all terms defined in the Status Report or Motion are incorporated herein by this reference.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                  12           2.     Since entry of the Interim Order, I have made only those reasonable and
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 necessary payments in accordance with the Budget totaling $35,823.26. The payment

                                                                  14 amounts are broken down by expense category as reflected in the "Actual" column of the

                                                                  15 Budget attached hereto as Exhibit "1." I am in compliance with the Budget and the

                                                                  16 Interim Order.

                                                                  17           3.     The Estate's non-client fund cash position has improved since entry of the

                                                                  18 Interim Order even after taking into account the $35,823.26 in payments. This is due in
                                                                  19 part to the Debtor's attorneys' fees I received in connection with an action commenced by

                                                                  20 the Debtor on behalf of its client entitled Jane Doe v. Princess Cruise Lines, Ltd., Case

                                                                  21 No. 2:19-cv-09281-JFW-AFM (the "Litigation"). I expect to receive additional attorneys'

                                                                  22 fees and costs owed to the Debtor during the Cash Collateral Period.

                                                                  23           4.     Neither I nor my counsel have received any response or opposition to the

                                                                  24 Motion since entry of the Interim Order. Attached hereto as Exhibit "2" is the proposed

                                                                  25 final order on the Motion.

                                                                  26
                                                                  27

                                                                  28

                                                                       2858607.1                                          5                       STATUS REPORT
                                                                 Case 2:20-bk-21022-BR       Doc 219 Filed 02/24/21 Entered 02/24/21 12:15:27         Desc
                                                                                              Main Document    Page 6 of 16



                                                                   1           I declare under penalty of perjury under the laws of the United States of America

                                                                   2 that the foregoing is true and correct.

                                                                   3           Executed on this 24th day of February, 2021, at Los Angeles, California.

                                                                   4

                                                                   5

                                                                   6
                                                                                                                     Elissa D. Miller
                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                  12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18
                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26
                                                                  27

                                                                  28

                                                                       2858607.1                                     6                            STATUS REPORT
Case 2:20-bk-21022-BR   Doc 219 Filed 02/24/21 Entered 02/24/21 12:15:27   Desc
                         Main Document    Page 7 of 16




                 EXHIBIT "1"
  Case 2:20-bk-21022-BR                Doc 219 Filed 02/24/21 Entered 02/24/21 12:15:27                     Desc
                                        Main Document    Page 8 of 16




Chapter 7 Bankruptcy Estate of Girardi Keese
90‐Day Budget
January 2021 through March 2021


                                                                                Estimated Amounts
Name                              Description                                    Low        High           Actual
iDiscovery Solutions              Computer consultant for trustee                 45,000     60,000                 ‐
D Masin Consulting LLC            Trustee's field agent                           15,000     25,000         7,824.33
Kenny Rodriguez                   Former GK attorney                              12,000     24,000         1,243.72
Norina Rouillard                  Former GK A/P manager                            1,800      4,500         1,890.00
Sammy Suh                         Former GK IT manager                             3,200      8,000         3,800.00
TBD                               Former GK data clerk for proprietary system      1,600      4,000                 ‐
TBD                               Former GK file clerk                             1,600      4,000         1,287.50
Trustee Insurance Group           Insurance premiums                               4,000      5,000         2,560.14
TBD                               Bond premium                                    10,000     12,000         9,236.00
Crown Castle                      Internet service for office                     10,000     12,000         3,813.02
Mimecast                          Cloud services                                   1,200      1,200           225.00
LADWP/So Cal Gas                  Power/water/gas for office                       7,500     10,000         3,943.55
TBD                               Unknown/miscellaneous expenses                   7,500     15,000                 ‐

  Totals                                                                        $120,400   $184,700      $ 35,823.26




                                                                                                      EXHIBIT "1"
Case 2:20-bk-21022-BR   Doc 219 Filed 02/24/21 Entered 02/24/21 12:15:27   Desc
                         Main Document    Page 9 of 16




                 EXHIBIT "2"
                                        Case 2:20-bk-21022-BR                          Doc 219 Filed 02/24/21 Entered 02/24/21 12:15:27          Desc
                                                                                       Main Document     Page 10 of 16




                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626
                                                                    Telephone: 714 445-1000
                                                                  6 Facsimile:    714 445-1002
                                                                  7 Attorneys for Elissa D. Miller, Chapter 7
                                                                    Trustee
                                                                  8
                                                                                            UNITED STATES BANKRUPTCY COURT
                                                                  9
                                                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                 10
                                                                                                     LOS ANGELES DIVISION
                                                                 11
                                                                    In re                                      Case No. 2:20-bk-21022-BR
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                 12
                             3200 Park Center Drive, Suite 250




                                                                    GIRARDI KEESE,                             Chapter 7
                               Costa Mesa, California 92626




                                                                 13
                                                                                                  Debtor.      [PROPOSED] FINAL ORDER
                                                                 14                                            GRANTING MOTION FOR ORDER
                                                                                                               APPROVING STIPULATIONS FOR USE
                                                                 15                                            OF CASH COLLATERAL AND
                                                                                                               AUTHORIZING USE OF CASH
                                                                 16                                            COLLATERAL PURSUANT TO 11 U.S.C.
                                                                                                               § 363 AND FEDERAL RULE OF
                                                                 17                                            BANKRUPTCY PROCEDURE 4001(b)
                                                                                                               AND (d)
                                                                 18
                                                                                                               Date:      March 2, 2021
                                                                 19                                            Time:      10:00 a.m.
                                                                                                               Ctrm.:     1668 via ZoomGov
                                                                 20                                                       255 E. Temple Street
                                                                                                                          Los Angeles, CA 90012
                                                                 21
                                                                                                               Web Address:
                                                                 22                                            https://cacb.zoomgov.com/j/1605276951
                                                                                                               Meeting ID:    1605276951
                                                                 23                                            Password:      123456
                                                                                                               Telephone:     (669) 254-5252 (San Jose)
                                                                 24                                                           (646) 828-7666 (New York)

                                                                 25
                                                                 26

                                                                 27
                                                                 28


                                                                      2858664.1                                 1                           FINAL ORDER

                                                                                                                                            EXHIBIT "2"
                                        Case 2:20-bk-21022-BR                                Doc 219 Filed 02/24/21 Entered 02/24/21 12:15:27                           Desc
                                                                                             Main Document     Page 11 of 16




                                                                  1           On March 2, 2021, at 10:00 a.m., the above-captioned Court held a final hearing
                                                                  2 on the Motion for Order Approving Stipulations for Use of Cash Collateral and Authorizing

                                                                  3 Use of Cash Collateral Pursuant to 11 U.S.C. § 363 and Federal Rule of Bankruptcy
                                                                  4 Procedure 4001(b) and (d) (the "Motion")1 filed by Elissa D. Miller, in her capacity as

                                                                  5 Chapter 7 Trustee for the bankruptcy estate (the "Estate") of Girardi Keese.
                                                                  6 Appearances were as noted on the Court's record. Having considered the Motion and

                                                                  7 the pleadings, declarations, and exhibits filed in support thereof and opposition thereto,
                                                                  8 and the statements and arguments of counsel on the record at the hearing on the Motion,

                                                                  9 finding that notice and service of the Motion were proper and that no further notice be

                                                                 10 given, and finding good cause for the relief requested in the Motion,

                                                                 11           IT IS HEREBY ORDERED that:
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                 12           1.      The Motion is GRANTED on a final basis;
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13           2.      The CAL II Stipulation attached to the Motion as Exhibit "2" is approved on

                                                                 14 a final basis;
                                                                 15           3.      The Virage Stipulation attached to the Motion as Exhibit "3" is approved on

                                                                 16 a final basis;

                                                                 17           4.      Nano Banc ("Nano") consents to the use of cash collateral on a final basis

                                                                 18 through and including the Cash Collateral Period (as defined below) in accordance with

                                                                 19 the terms of this Order and for purposes of this Order, shall be considered a "secured

                                                                 20 creditor" as that term is used in this Order and shall be entitled to the protections
                                                                 21 provided to such secured creditor;

                                                                 22           5.      The Trustee, on behalf of the Estate, is authorized to use cash collateral on
                                                                 23 a final basis through and including March 31, 2021 (the "Cash Collateral Period") in
                                                                 24 accordance with the Budget attached to the Motion as Exhibit "1," with expenditures

                                                                 25 during the Cash Collateral Period not to exceed 115% of the aggregate "High"
                                                                 26 expenditures set forth in the Budget, i.e., a 15% variance;

                                                                 27
                                                                          1
                                                                 28           Capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.



                                                                      2858664.1                                            2                                     FINAL ORDER

                                                                                                                                                                 EXHIBIT "2"
                                         Case 2:20-bk-21022-BR                             Doc 219 Filed 02/24/21 Entered 02/24/21 12:15:27                  Desc
                                                                                           Main Document     Page 12 of 16




                                                                  1           6.    As adequate protection for the use of cash collateral in accordance with the
                                                                  2 Budget, any alleged secured creditor shall receive a post-petition replacement lien for its

                                                                  3 asserted secured claim(s) against the Debtor's assets with the same validity, priority,
                                                                  4 scope and extent as any lien(s) held by the alleged secured creditor as of December 18,

                                                                  5 2020, the petition date, solely to the extent that the use of cash collateral results in a
                                                                  6 diminution of the value of the alleged secured creditor's prepetition lien(s);

                                                                  7           7.    Any alleged secured creditor shall not be required to file any financing
                                                                  8 statement, notice, lien, or other similar instrument in any jurisdiction, or take any other

                                                                  9 action in order to perfect its replacement lien created hereunder because the

                                                                 10 replacement lien is automatically perfected upon entry of this Order;

                                                                 11           8.    No replacement lien shall encumber or otherwise attach to any causes of
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                 12 action under chapter 5 of the Bankruptcy Code or any proceeds of such causes of action;
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13           9.    All rights and arguments of the Trustee, on behalf of the Estate, to

                                                                 14 challenge or dispute (a) the validity, priority, scope or extent of the security interests
                                                                 15 asserted by any alleged secured creditor including, without limitation, in the Debtor's

                                                                 16 post-petition receipts and cash, or (b) that the use of cash collateral has resulted in the

                                                                 17 diminution of the value of the alleged secured creditor's prepetition lien(s), are preserved;

                                                                 18           10.   Neither the Trustee nor the Estate are waiving any rights they may have

                                                                 19 under Bankruptcy Code Section 506(c);

                                                                 20           11.   Upon reasonable request by any alleged secured creditor and subject to
                                                                 21 appropriate confidentiality provisions as determined by the Trustee, the Trustee will

                                                                 22 provide her Form 2 Cash Receipts and Disbursements Record;
                                                                 23           12.   The authorization to use cash collateral of any alleged secured creditor
                                                                 24 expires on March 31, 2021 unless extended with such alleged secured creditor's consent

                                                                 25 or Bankruptcy Court order; and
                                                                 26           13.   The consent of CAL II, Virage, Nano, and Stillwell to the Trustee's use of

                                                                 27 cash collateral during the Cash Collateral Period shall automatically expire if the Trustee
                                                                 28


                                                                      2858664.1                                      3                                 FINAL ORDER

                                                                                                                                                      EXHIBIT "2"
                                        Case 2:20-bk-21022-BR                            Doc 219 Filed 02/24/21 Entered 02/24/21 12:15:27                Desc
                                                                                         Main Document     Page 13 of 16




                                                                 1 files any document or pleading challenging the validity, priority, scope or extent of CAL II,
                                                                 2 Virage, Nano and Stillwell's asserted liens.

                                                                 3                                                    ###
                                                                 4

                                                                 5
                                                                 6

                                                                 7
                                                                 8

                                                                 9

                                                                 10

                                                                 11
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                 12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13

                                                                 14
                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20
                                                                 21

                                                                 22
                                                                 23
                                                                 24

                                                                 25
                                                                 26

                                                                 27
                                                                 28


                                                                      2858664.1                                   4                                FINAL ORDER

                                                                                                                                                   EXHIBIT "2"
       Case 2:20-bk-21022-BR                      Doc 219 Filed 02/24/21 Entered 02/24/21 12:15:27                                       Desc
                                                  Main Document     Page 14 of 16



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): CHAPTER 7 TRUSTEE'S STATUS REPORT ON
MOTION FOR ORDER APPROVING STIPULATIONS FOR USE OF CASH COLLATERAL AND AUTHORIZING USE
OF CASH COLLATERAL PURSUANT TO 11 U.S.C. § 363 AND FEDERAL RULE OF BANKRUPTCY PROCEDURE
4001(b) AND (d) will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 February 24, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) February 24, 2021 , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012



                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) February 24, 2021 , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA E-Mail

                                                                                          Service information continued on attached page.




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 February 24, 2021                         Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 219 Filed 02/24/21 Entered 02/24/21 12:15:27                                       Desc
                                                  Main Document     Page 15 of 16




                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

      Kyra E Andrassy kandrassy@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Rafey Balabanian , docket@edelson.com
      Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
      Richard D Buckley richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-
       christiansen-4166@ecf.pacerpro.com
      Jennifer Witherell Crastz jcrastz@hrhlaw.com
      Ashleigh A Danker Ashleigh.danker@dinsmore.com,
       SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
       7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall lekvall@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin richard.esterkin@morganlewis.com
      Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      James J Finsten , jimfinsten@hotmail.com
      Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
       lawyers.net,addy.flores@flpllp.com,laura.rucker@flpllp.com
      Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
      Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
      Steven T Gubner sgubner@bg.law, ecf@bg.law
      Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
      Razmig Izakelian razmigizakelian@quinnemanuel.com
      Lewis R Landau Lew@Landaunet.com
      Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
      Peter J Mastan peter.mastan@dinsmore.com,
       SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R Matthai ematthai@romalaw.com
      Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
      Elissa Miller (TR) CA71@ecfcbis.com,
       MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott-olson-
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
       2870@ecf.pacerpro.com
      Ronald N Richards ron@ronaldrichards.com,
       morani@ronaldrichards.com,justin@ronaldrichards.com
      Philip E Strok pstrok@swelawfirm.com,
       gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      Boris Treyzon jfinnerty@actslaw.com, sgonzales@actslaw.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Eric D Winston ericwinston@quinnemanuel.com
      Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo tjy@lnbyb.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 219 Filed 02/24/21 Entered 02/24/21 12:15:27                                       Desc
                                                  Main Document     Page 16 of 16




3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL

Via E-mail:



ANDREW W ZEPEDA                                        RAFEY BALABANIAN                                 NANO BANC
JAMES J FINSTEN                                        EDELSON PC                                       25220 HANCOCK AVE., SUITE 140
LURIE, ZEPEDA, SCHMALZ, HOGAN &                        123 TOWNSEND ST STE 100                          MURRIETA, CA 92562
MARTIN                                                 SAN FRANCISCO, CA 94107                          EPADILLA@NANOBANC.COM
1875 CENTURY PARK E STE 2100                           RBALABANIAN@EDELSON.COM                          PDONALDSON@NANOBANC.COM
LOS ANGELES, CA 90067
AZEPEDA@LURIE‐ZEPEDA.COM
JFINSTEN@LURIE‐ZEPEDA.COM



ABIR COHEN TREYZON SALO, LLP                           LAW FINANCE GROUP, LLC                           LFG SPECIAL INVESTOR GROUP, LLC
C/O: BORIS TREYZON                                     591 REDWOOD HWY                                  FINANCE GROUP FUND II
16001 VENTURA BOULEVARD, SUITE 200                     SUITE 1200                                       200 SOUTH VIRGINIA ST., 8TH FLOOR
ENCINO, CA 91436                                       MILL VALLEY, CA 94941                            RENO, NV 89501
BTREYZON@ACTSLAW.COM                                   INFO@LAWFINANCE.COM                              INFO@LAWFINANCE.COM




CORPORATION SERVICE COMPANY, AS                        JEFFREY M. SCHWARTZ, ESQ.                        CT CORPORATION SYSTEM, AS
REPRESENTATIVE                                         MUCH SHELIST, P.C.                               REPRESENTATIVE
P.O.BOX 2576                                           191 NORTH WACKER DRIVE, SUITE                    CT LIEN SOLUTIONS
SPRINGFIELD, IL 62708                                  1800                                             330 N. BRAND BLVD., SUITE 700
801 ADLAI STEVENSON DR.                                CHICAGO, IL 60606                                GLENDALE, CA 91203
SPRINGFIELD, IL 62703                                  TELEPHONE: (312) 521‐2626                        UCCSPREP@CSCINFO.COM
UCCSPREP@CSCINFO.COM                                   JSCHWARTZ@MUCHLAW.COM

                                                       ATTORNEYS FOR NANO BANK

DAVID R. LIRA                                          Via U.S. Mail Only
ENGSTROM, LIPSCOMB & LACK
10100 SANTA MONICA BLVD., 12TH FLOOR                   IKON FINANCIAL SVCS
                                                       1738 BASS RD.
LOS ANGELES, CA 90067
                                                       MACON, GA 31210‐1043
DLLIRA@ELLLAW.COM




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
